DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 22 July 2022 has been entered.
Claims 1, 2, 4-11, 13, 15-17, 19-22 and 24 are currently pending. Claim 8 is withdrawn.  Claims 1, 2, 4-7, 9-11, 13, 15-17, 19-22 and 24 are considered here.

Withdrawn Rejections/Response to Arguments
	The objections to claims 2 and 13 for recitation of a ROCK inhibitor are withdrawn in view of the claim amendments in the Response of 22 July 2022.
	15, 17, 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite
The rejection of claims 1, 2, 4, 6, 7 and 10 under 35 U.S.C. 103 as being unpatentable over Lui in view of Doi and McCabe is withdrawn in view of the claim amendments in the Response of 22 July 2022.
	The rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Lui in view of Doi and McCabe further in view of Miyazaki is withdrawn in view of the claim amendments in the Response of 22 July 2022.
	The rejection of claims 9, 11, 13, 15 and 23 under 35 U.S.C. 103 as being unpatentable over Lui in view of Doi and McCabe further in view of Koizumi is withdrawn in view of the claim amendments in the Response of 22 July 2022.
	The rejection of claims 16, 17 and 19-22 under 35 U.S.C. 103 as being unpatentable over Lui in view of Doi and McCabe further in view of Burgeson is withdrawn in view of the claim amendments in the Response of 22 July 2022.
	Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection below.

Claim Rejections - 35 USC § 112(a) (New Matter)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 2, 4-7, 9-11, 13, 15-17, 19-22 and 24 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 has been amended to recite “administering a suspension comprising a therapeutically effective amount of at least one agent selected from the group consisting of laminins and fragments thereof in combination with corneal endothelial cells".  In view of claim 19 (which further limits claim 1 by reciting that the suspension further comprises a corneal endothelial cell), claim 1 is construed herein such that the “suspension” does not require corneal endothelial cells.  The term “suspension” is not expressly defined in the specification and is thus given its broadest reasonable interpretation consistent with the specification (see MPEP 2111).  In the relevant biochemical/pharmaceutical art, the term “suspension” commonly refers to a heterogeneous mixture of solid (undissolved) particles in a fluid (Definition of Suspension, Thoughtco.com).  The instant specification describes a “suspension” only with respect to a cell suspension that can further contain laminins (Published Spec. US20170319693 at [0109], [0110], [0128], [0177], [0191], [0198], [0206]).  The specification does not describe compositions in which laminins are in the form of a suspension.  In contrast, the specification describes a buffer comprising laminin fragments 511 and 521 at a molar concentration (indicating that the fragment is dissolved in the buffer) (Spec., Examples 1-7).  Similarly, US20200138868 evidences that laminin 521 is a soluble protein (e.g., [0191]).  Moreover, US20150025452 further evidences that laminin-511 fragments could exist in either dissolved or precipitated forms ([0041] – “Variants of truncated laminin-511 protein may also involve attachment to a water soluble polymer. For example, the truncated laminin-511 proteins may be conjugated to one or more polyethylene glycol molecules to decrease the precipitation of the respective truncated laminin-511 in an aqueous environment.”)  Since the specification does not contain any description of suspended laminins or fragments thereof, the claims as amended comprise new matter.  Claims 19-22 and 24 (which recite that “the suspension further comprises a corneal endothelial cell”) only recite that the suspension “further comprises” the cell component (rather than that the suspension is a cell suspension) and thus also comprise new matter.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 4-7, 9-11, 13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “administering a suspension comprising a therapeutically effective amount of at least one agent selected from the group consisting of laminins and fragments thereof in combination with corneal endothelial cells".  The recitation of “a suspension comprising …. laminins and fragments thereof in combination with corneal endothelial cells" makes it unclear whether the term “suspension” modifies both the laminins/fragments and the corneal endothelial cells, or just the laminins/fragments.  While the recitation in claim 19 that "the suspension further comprises a corneal endothelial cell" implies that the suspension in claim 1 does not require cells, such recitation does not remedy the indefiniteness in claims 1, 2, 4-7, 9-11, 13 and 15-17.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657